STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

KEEYON SMART, JUWANE SMART, NO. 2022 CW 0552
AND DEMOND SMART

VERSUS

BENNIE WALKER, III SEPTEMBER 19, 2022
In Re: Freeway Insurance Services America, LLC, applying for

supervisory writs, 19th Judicial District Court,
Parish of East Baton Rouge, No. 673444.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT GRANTED. Relator, Freeway Insurance Services America,
LLC, filed a motion for summary judgment and pointed out the
absence of factual support for one or more elements essential to
plaintiffs’ claim that relator provided to insurance coverage to
Bennie Walker, III, at the time of the collision at issue. As
the parties seeking coverage under an insurance policy,
plaintiffs had the burden of proving the existence of coverage,
which included proving that the defendant was insured by the
policy at issue. See Beavers v. Hanover Ins. Co., 2021-0070
(La. App. lst Cir. 10/8/21), 331 So.3d 340, 343. Plaintiffs
failed to meet their burden of producing factual support
sufficient to establish the existence of a genuine issue of
material fact as to insurance coverage. Accordingly, we hereby
grant the writ application and reverse the judgment of the trial
court dated April 29, 2022, which denied relator’s motion for
summary judgment, and render judgment dismissing the plaintiffs’
claims against Freeway Insurance Services America, LLC, with
prejudice.

VGW

COURT OF APPEAL, FIRST CIRCUIT

ASD)

DEPUTY CLERK OF COURT
FOR THE COURT